            Case 5:19-cv-03458-JMY Document 40 Filed 03/31/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TAMMY LYNN SAUNDERS,                         :
                                             :
                Plaintiff                    :      Case No. 19-cv-03458-JMY
                                             :
       v.                                    :
                                             :
SOUTHEASTERN HOME                            :
HEALTH SERVICES OF PA, LLC,                  :
                                             :
                Defendant                    :

                                            ORDER

       AND NOW, this 31st day of March, 2021, upon consideration of Defendant’s Motion for

Summary Judgment (ECF No. 24), Defendant’s Motion to Strike (ECF No. 33), and all

submissions made in support of and in opposition to the respective motions, it is hereby

ORDERED that:

       (1)      Defendant’s Motion for Summary Judgment (ECF No. 24) is GRANTED;

       (2)      Defendant’s Motion to Strike (ECF No. 33) is DENIED;

       (3)      Judgment is entered for the Defendant; and

       (4)      The Clerk of Court shall mark this case CLOSED.



IT IS SO ORDERED.


                                                             BY THE COURT:

                                                             /s/ John Milton Younge

                                                             Judge John Milton Younge
